Case: 1:18-cv-00269-ACL Doc. #: 90-3 Filed: 04/28/21 Page: 1 of 1 PagelD #: 806

SPRADLING & SPRADLING

ATTORNEYS AT LAW
1838 BROADWAY
P.O. DRAWER 1119
CAPE GIRARDEAU, MO. 63702-1119

A. M. Spradling, Jr. *1920 - 2004 Area Code 573
*A. M. Spradling, II 335-8296
FAX 335-8525
* Licensed in Missouri ¢> Ilhinois spradlaw@ spradlaw3.com
ra me A B , .
“ )April Je 6SILED
ren,

Mr. Samuel M. Wendt
Wendt Law Firm

sam@wendtlaw.com
RE: Quinta Sanders vs. Mississippi County, et al Case No: 1:18-CV-00269ACL
Dear Sam:

[have received authority from MOPERM and the Mississippi County Defendants, including
Cory Hutcheson as a Mississippi County Defendant, to pay to the Plaintiffs’ the MOPERM policy
limits of $2,000,000.00 as a full and final settlement of all of Plaintiffs’ claims against the
Mississippi County Defendants , subject to the Court’s approval of the wrongful death settlement.

Through Bob Plunkert’s efforts over the past several weeks, he was able to convince
MOPERM that Cory Hutcheson should be covered under the Mississippi County policy with
MOPERM.

Please let me know as soon as possible if we are settled. Dr. Deidiker’s deposition is this
Thursday and if we are settled, I need to cancel him as soon as possible.

Yours very truly

SPRADLING & SPRADLING

 

A. M.\Spradling, II

AMSIII:plp

Ce: Bob Plunkert
Jodi Helming
Lisa Bolliger

     
 

EXHIBIT

LN

f
